Thomas, J.
The evidence as to the drainer found in the defendant’s shop was competent to show the possession by the defendant of an usual implement in the sale of intoxicating liquor. It was competent for the defendant to meet this evidence by showing that the drainer was procured for a different purpose. The declaration made by the defendant, at the time of ordering the drainer to be made, of the purpose for which it was to be made, was competent as part of the res gestee, quali fying and explaining an act done. Exceptions sustained.